Citation Nr: 1549716	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1969 to January 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The RO issued a Statement of the Case (SOC) as to the issue of the proper calculation of the Veteran's combined rating in July 2012. The Veteran did not submit a substantive appeal as to this issue. Thus, this issue is not before the Board for adjudication.


FINDINGS OF FACT

1. The RO issued a decision in August 2010 awarding service connection for PTSD and assigning a 30 percent evaluation.

2. The Veteran did not file a notice of disagreement with this decision within one year of the notification of the decision. 

3. The August 2010 decision is final and no appeal has been perfected or commenced from this decision. 

CONCLUSION OF LAW

The appeal of entitlement to a disability in excess of 50 percent for PTSD is dismissed.  38 U.S.C.A. § 7105(d) (West 2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2010 rating decision, the Veteran was granted service connection for PTSD, among other things, and assigned 30 percent disability rating.  Notice of this decision was provided to the Veteran on August 16, 2010. In September 2010, the Veteran filed a notice of disagreement with the calculation of his combined disability rating assigned for his service-connected disabilities. In this statement, he specifically reported that he did not disagree with the disability rating assigned for his PTSD.  No notice of disagreement with the rating assigned in the August 2010 rating decision was received in the year following the August 16, 2010, notification of that decision. Thus, that decision became final. 38 U.S.C.A. § 7105.

As noted in the Introduction, in a July 2012 SOC, the Veteran was informed of how the RO calculated his combined disability rating using the Combined Rating table in 38 C.F.R. § 4.25.  In July 2012, the Veteran filed a VA Form 9 and indicated that the only issue he was appealing was the 30 percent disability rating assigned for his service-connected PTSD. In June 2015, the RO issued a rating decision and an SSOC as to the issue of entitlement to a rating greater than 30 percent for PTSD, and increased the Veteran's assigned rating to 50 percent disabling. The Board finds that the RO erred in issuing the SSOC as to this issue as there was no timely notice of disagreement filed, and even if there were, the appropriate action would have been to issue an SOC. 

To the extent that the July 2012 VA Form 9 could be construed as a notice of disagreement, it is untimely as to the August 2010 rating decision, as it was received well over a year after the notification of that decision in August 2010.  38 U.S.C.A. § 7105. Thus, it is not a valid notice of disagreement, and it does not trigger the appellate process. Additionally, the Board notes that as of the issuance of this decision, the Veteran has not filed a notice of disagreement as to the June 2015 decision awarding him a 50 percent rating for his PTSD. Thus, there is no basis for this claim to be in appellate status. In the absence of any claim in appellate status, the Board lacks jurisdiction over the averred claim of entitlement to a higher initial rating for PTSD. Thus, there is no case or controversy for the Board to adjudicate in this matter, and the claim must be dismissed.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


ORDER

The appeal is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


